Citation Nr: 0806524	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-42 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), in excess of 30 percent prior to 
March 31, 2006, and in excess of 50 percent from March 31, 
2006.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In March 2004, the veteran claimed an increased rating (in 
excess of 30 percent) for his service-connected PTSD.  The 
August 2004 rating decision on appeal denied an increased 
disability rating greater than 30 percent for service-
connected PTSD.  The veteran's notice of disagreement was 
received in December 2004; a statement of the case was issued 
on May 10, 2005; and the veteran's substantive appeal was 
received in May 2005.  In an August 2006 rating decision 
during the appeal, the RO increased the veteran's PTSD rating 
to 50 percent for the period from March 31, 2006.  

The May 2003 rating decision denied service connection for 
hypertension, including as secondary to service-connected 
PTSD.  The veteran's notice of disagreement was received in 
March 2004; a statement of the case was issued on November 4, 
2004; and the veteran's substantive appeal was received in 
December 2004.   The issue of service connection for 
hypertension claimed as secondary to service-connected PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.

The veteran had disagreed in May 2005 with August 2004 RO 
rating determinations denying increased ratings for diabetes 
mellitus and right hand finger disorders, but no substantive 
appeal was filed after the statement of the case on those 
issues was sent in December 2005.  Accordingly, those issues 
are not on appeal before the Board.  




FINDINGS OF FACT

1.  For the period of claim prior to March 31, 2006, the 
veteran's PTSD produced occupational and social impairment 
with reduced reliability and productivity.

2.  For the entire period of increased rating claim, the 
veteran's PTSD has not produced occupational and social 
impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service-
connected PTSD have been met for the period of claim prior to 
March 31, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.104.14, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD have not been met for any 
period of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14,  4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

Here, the duty to notify was satisfied.  The RO's April 2004 
letter to the veteran was sent prior to the initial AOJ 
decision in this matter.  A July 2006 letter to the veteran 
also advised him of the evidence needed to substantiate a 
claim for increased rating for PTSD, which was followed by 
readjudication in the August 2006 rating decision.  The 
letters informed the veteran of evidence required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, including 
that in the veteran's possession, to the AOJ.  He was advised 
that he could submit statements from himself, doctors, or 
other individuals who were able to describe from their 
knowledge and observations in what manner his disability had 
become worse.  The letters did not describe the particular 
rating criteria used in evaluating PTSD.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the veteran was not prejudiced by any flaws in the 
April 2004 and July 2006 letters.  The notice concerning 
effective date and degree of disability required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  The rating criteria for a 50 percent rating were 
provided to the veteran in an August 2004 letter and criteria 
for even higher ratings for PTSD were provided in the 
November 2004  statement of the case.  Finally, even though 
the veteran was not specifically told that evidence was 
needed of the impact of his disability on daily life and 
employment, the rating criteria specifically rate based upon 
occupational and social impairment and he was given them and 
he was asked about occupational and social impairment during 
his VA examinations.  Thus, notwithstanding the lack of 
perfect notice, the veteran provided the requisite evidence.  
The veteran thus had a meaningful opportunity to participate 
in the adjudication process, so he was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App.427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examined the veteran in June 2004, August 2006, and November 
2006.  The representative indicates that the August 2006 VA 
examination was inadequate because it was conducted without 
access to the claims folder.  However, the examiner in August 
2006 indicated that he had knowledge of the contents of the 
veteran's file.  The November 2006 examiner indicated that 
the veteran's c-file was not reviewed but that his veterans 
health care system medical record and previous VA examination 
reports were.  The examiner in June 2004 did not review the 
claims folder but it did not contain much significant to 
review at the time and it was a thorough examination.  VA has 
satisfied its assistance duties.

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2007).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The regulations do not give past medical reports precedence 
over current findings. While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, the 
Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2.  A recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

A 30 percent rating is warranted under 38 C.F.R. § 4.130's 
General Formula for Rating Mental Disorders where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

In this veteran's case, the evidence shows that, on VA 
examination in June 2004, the veteran reported that he does 
not sleep well, sleeping 1-2 hours at a time currently and 
then wakening and experiencing difficulty regaining sleep, 
for a total of 3-4 hours of sleep nightly.  He reported 
combat-related nightmares occurring almost nightly.  They 
sometimes woke him and made him feel sweaty and 
physiologically aroused.  He stated that he experienced 
intrusive combat-related thoughts almost daily, and he 
reported emotional arousal to patriotic holidays, tree lines, 
helicopter or airplane noises, the smell of diesel fuel, or 
seeing persons with oriental facial features.  He enjoyed 
sitting outside for relaxation, but affective arousal was 
triggered by seeing youths drive by playing loud music or 
making threatening gestures.  He avoided conversations 
regarding his military experiences.  He stated that, due to 
combat, he had become distant from others and had developed a 
quick temper and chronic irritability and become much more 
tense.  He stated that, over the past year, he had 
experienced more frequent and easily triggered tearfulness.  
He reported a strong startle reflex to fireworks and other 
sudden loud noises and he reported hypervigilance described 
as an inability to tolerate having other persons behind him, 
scanning his environment, and double checking locks and 
perimeters.  

The veteran had had several jobs over the years, last serving 
as a manager of an employment service office where he 
remained for 9 years amid growing stress and conflict.  In 
contrast with past successes, he began receiving complaints 
from supervisees and had conflict with his supervisor.  He 
attributed the conflicts to external/organization causes but 
felt they were made more difficult by his PTSD related 
irritability.  He retired in March 2004.  He was currently 
divorced, had 5 living children, and was living alone.  He 
had used to enjoy playing golf, but could not do this any 
more due to a right hand condition.  He tried to walk 
regularly but was limited by foot pain.  He enjoyed fishing 
and had a few friends he visited.  

Clinically, his grooming and hygiene were within normal 
limits and his affect was variable and appropriate to thought 
content, but it included tearfulness, especially when the 
interview touched on his military service and some of his 
related symptoms.  He made it clear that he did not like to 
think about his traumatic experiences.  His thoughts were 
logical and goal-directed, and he was oriented to person, 
place, and time.  His attention, concentration, abstraction, 
judgment, and short and long term memory functions were 
estimated to fall in the high average range.  He denied 
hallucinations and other disturbances of reality contact.  He 
also denied suicidal ideation or past attempts.  PTSD was 
diagnosed.  His GAF was found to be 54.  

In November 2004, he was neat and clean, had no psychotic 
behavior, and had logical and coherent speech.  His thought 
content was within normal limits, his intelligence was 
average, and his insight and judgment were fair.  His 
abstract thought was within normal limits.  He reported 
nightmares 3 times weekly.  

In February 2006, he was alert, cooperative, neatly dressed 
and groomed, and not agitated.  He had good eye contact, a 
flat affect, and a depressed mood.  His thoughts were linear 
and goal directed and without suicidal or homicidal ideation 
or plans.  His cognition was grossly intact and judgment and 
insight were good.  His GAF was 45.  

On VA psychiatric examination in August 2006, the veteran was 
living alone.  He indicated that in the last year of his last 
job, which had ended in 2004, people on his job told him that 
he was not able to produce or work satisfactorily, and he was 
advised to leave the job or retire.  He stated that he 
usually liked to stay by himself and that he occasionally 
works on flower beds or goes fishing.  His father had had a 
heart attack and the veteran was worried and under a lot of 
stress due to this.  When he watched war programs, he would 
get more upset and could not watch TV and it increased his 
nightmares.  He had been sleeping poorly and was having 
nightmares and flashbacks of seeing dead bodies and of when 
he was exposed to attacks in Vietnam.  He could not watch any 
TV that related to war as he would get extremely nervous and 
it would increase his nightmares.  He was not paranoid and 
denied thoughts of hurting himself.  His mood appeared to be 
mildly to moderately depressed, and anxious and irritable at 
times.  He was free from paranoid symptoms and there was no 
evidence of any auditory or visual hallucinations.  He had 
some difficulty concentrating on serial 7's.  His judgment 
and insight were adequate, and his memory for recent and 
remote events was fair.  His speech was coherent and 
relevant, and there was no evidence of any looseness of 
association.  A friend of his had died recently.  The GAF was 
55 and he was considered competent.  

On VA psychiatric examination in November 2006, the veteran 
reported that he would try to stay awake until 11 pm to help 
him fall asleep.  He would awake at about 1 am and then 
almost hourly for the rest of the night, due to nightmares, 
foot pain, tension, or noises.  After waking, he required 30 
to 40 minutes to regain sleep.  If awakened by a nightmare, 
he might take a pill or watch a comedy on TV to relax and 
refocus his thoughts.  His neighborhood had been the scene of 
several shootings and he had run outside once with his rifle 
after hearing gunshots, prior to fully realizing what was 
happening.  He reported nightmares 2-3 times weekly or more.  
Some replayed actual combat experiences, while others 
involved other fights or gun battles.  He would awake from 
them sweating, tense, and with rapid pulse and breathing.  He 
estimated he averaged about 3-4 hours of sleep nightly and 
reported intrusive Vietnam related memories almost daily.  
These could be triggered by helicopter sounds, the smell of 
diesel fuel, or explosive noises.  

On VA psychiatric examination in November 2006, the veteran 
also reported that he had tried to attend Jubilee activities, 
but when the fireworks started, the falling sparks in the sky 
began to look like white phosphorus and he ran underneath the 
bleachers and had to fight to avoid dissociating.  When in 
the country recently, he heard hunters firing rifles and 
became anxious.  He avoided war movies and conversations 
about combat or Vietnam.  He sometimes watched news of the 
Iraq conflict, but could not tolerate much of it.  He 
sometimes found himself becoming anxious in response to TV 
programs that show violence, and indicated that he spent much 
of his time alone, as other people get on his nerves and 
anger him.  He said he avoided people in order to control his 
anger, and he reported chronic irritability.  In public, he 
sat with his back to the wall and could not tolerate other 
people behind him.  He stated that he was unable to relax 
unless he had a weapon nearby.  He indicated that he found 
himself crying at least monthly for no reason, and reported 
occasional suicidal ideation but no intent.  He stated that 
he sometimes feels good for nothing, and that when sad, he 
usually spoke by phone with one of his cousins, who would 
encourage him.  

On VA psychiatric examination in November 2006, the veteran 
also reported that, during his final year of employment, he 
had had conflict with supervisees and a supervisor.  There 
was an attempt to terminate him.  He was accused of sexual 
harassment but the charge was not upheld.  He was given a 
surprise evaluation on which he was rated much lower than 
unusual.  He felt that his PTSD-related irritability may have 
contributed to job conflict.  He was glad to be away from the 
workplace, but had maintained resentment from 2004 to the 
current time.  He reported frequent contact with 1 daughter, 
but that he was not as close to the others as he would like, 
and one of his goals was to increase interaction with his 
children and grandchildren.  He maintained good relationships 
with two of his cousins who were very emotionally supportive.  
He lived alone and was independent for finances and self 
care, and enjoyed fishing, growing flowers, and woodworking, 
but he had no friends with whom he socialized and engaged in 
no group activities.  

On VA psychiatric examination in November 2006, clinical 
examination revealed that the veteran's grooming and hygiene 
appeared to be within normal limits and he was cooperative 
and verbally expressive, with clear speech.  He stated that 
he tries to be happy, but gets depressed and anxious.  His 
affect was appropriate to thought content and included 
anxiety, irritability, and sadness.  He became tearful when 
discussing his job loss and his intrusive combat related 
memories.  His thoughts were appropriate in form and 
progression, and he was oriented to person, place, and time.  
His attention, concentration, abstraction, immediate, and 
long term memory functions were intact except for minor 
impairment due to apparent anxiety.  He denied hallucinations 
and other disturbance of reality contact.  The examiner felt 
that his nightmares had increased and that his socialization 
decreased because he no longer attended group functions or 
socialized with friends, and he felt he was not close to his 
children.  His GAF was 52.  His intellectual functioning 
appeared adequate to support employment, but his poor sleep 
pattern, social conflict/withdrawal, hypervigilance and worry 
over his health would probably make it difficult for him to 
maintain competitive employment currently.  He might be able 
to perform part-time, volunteer, or therapeutic work in a 
supportive milieu where production demands are low.  

After a review of the evidence, the Board finds that, for the 
period of claim prior to March 31, 2006, the veteran's PTSD 
produced occupational and social impairment with reduced 
reliability and productivity, as contemplated by a higher 
disability rating of 50 percent under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  Prior to March 31, 2006, according to the 
June 2004 examination, the veteran could not sleep well, had 
nightmares almost nightly, and had combat related thoughts 
almost daily.  He reported a quick temper and a strong 
startle reflex and was hypervigilant.  His thoughts were 
logical and goal directed and his attention, concentration, 
judgment, and memory functions were high average.  His GAF 
was 54 in June 2004 and 45 on evaluation in February 2006, 
when his affect was flat.  However, he enjoyed fishing and 
had a few friends he visited based on the June 2004 
examination report.  Also, in November 2004, he had logical 
and coherent speech, normal thought content, and average 
intelligence and his judgment was fair.  The February 2006 
report has limited information, and everything reported was 
normal at the time except for the veteran's affect and mood.  
For these reasons, the Board finds that the criteria for a 50 
percent rating for service-connected PTSD have been met for 
the period of claim prior to March 31, 2006.  38 C.F.R. 
§ 4.130. 

The Board further finds that, for the entire period of 
increased rating claim, the veteran's PTSD has not produced 
occupational and social impairment with deficiencies in most 
areas, as required for a higher disability rating of 70 
percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  For 
example, the August 2006 examination shows that the veteran 
liked to stay by himself, his mood was mildly to moderately 
depressed, and his GAF was 55.  The November 2006 examination 
shows intrusive combat related memories, avoidance, minor 
impairment in attention, concentration, abstraction, and 
immediate and long term memory functions, and a GAF of 52.  
The degree of severity of depressed mood ranged from mildly 
to moderately depressed.  The veteran does not have any 
spatial disorientation, is not unable to establish and 
maintain effective relationships, does not have any 
obsessional rituals or illogical, obscure, or irrelevant 
speech, and does not have near continuous panic or depression 
affecting the ability to function independently.  The only 
time he acknowledged suicidal ideation was at the November 
2006 examination and he denied it at other times.  His 
judgment and thinking appears to be mostly normal.  For these 
reasons, the Board finds that the criteria for an increased 
rating in excess of 50 percent rating for service-connected 
PTSD have been met for any period of increased rating claim.  
38 C.F.R. § 4.130. 

The RO has not addressed the matter of an extraschedular 
rating, and the Board sees no basis in the record for 
referral for assignment of one.  The veteran is not working, 
but retired, and has not attempted to seek work since then.  
The fact that some of his symptoms might make it difficult to 
maintain competitive employment is not enough.  There is 
already a 50 percent rating assigned which is adequate 
recognition of the degree of social and industrial 
impairment.  Moreover, there have not been frequent periods 
of hospitalization.  The service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


ORDER

A 50 percent rating for service-connected PTSD for the period 
of claim prior to March 31, 2006 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An increased rating in excess of 50 percent for service-
connected PTSD for any period of the increased rating claim 
is denied.


REMAND

The veteran contends that he has hypertension secondary to 
his service-connected PTSD.  Service connection may be 
granted, on a secondary basis, for a disability which is 
proximately due to, or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2007).  Similarly, 
any increase in severity of a non-service connected disease 
or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the 
natural progress of the non-service connected disease, will 
be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

The veteran is service connection for PTSD, he is diagnosed 
with hypertension, he has been treated for hypertension after 
service, and he contends that his hypertension is caused or 
aggravated by his service-connected PTSD.  For example, there 
is an Axis I diagnosis of PTSD in June 2004, coupled with an 
Axis III diagnosis of hypertension.  DSM-IV indicates that 
there are situations in which general medical conditions are 
recorded on Axis III because of their importance to the 
overall understanding or treatment of the individual with the 
mental disorder.  In this veteran's case, there is no medical 
opinion of record on the question of the relationship between 
hypertension and service-connected PTSD.  For these reasons, 
the Board finds that a medical examination is required.  
38 C.F.R. § 3.159 (2007).  

Accordingly, the issue of entitlement to service connection 
for hypertension as secondary to service-connected PTSD is 
REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for hypertension.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's current hypertension 
was either caused by or aggravated by 
(permanently worsened in severity due 
to) his service-connected PTSD.

2.  Thereafter, reconsider the veteran's 
pending claim of entitlement to service 
connection for hypertension as secondary 
to service-connected PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and should be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that failure to appear for, and participate in, the VA 
examination may result in denial of his claim.  See 38 C.F.R. 
§ 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


